Exhibit 10.16

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered effective as of the 1st
day of January, 2006, by and between THE E.W. SCRIPPS COMPANY (“Company”), an
Ohio corporation with its principal place of business located at 312 Walnut
Street, Suite 2800, Cincinnati, OH 45202 and PAUL FRANK GARDNER (“Consultant”)
whose address is 5435 Hobbit Road, Cincinnati, OH 45243. In consideration of the
mutual promises and covenants set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Company and Consultant (collectively referred to herein as the “Parties”) agree
to be legally bound as follows:

I. STATEMENT OF SERVICES.

A. Consultant will serve as an independent consultant for Company and shall
provide Company and its subsidiaries and affiliates (collectively, the “Scripps
Companies”) with business advice and such other consulting services, as may
requested from time to time by the Company, related to the operations and
business activities of the Scripps Companies (the “Services”).

B. Consultant shall devote such time as may be necessary to provide the Services
in a professional and timely manner, but it is anticipated by the Parties that
Consultant will devote no less than approximately forty (40) hours per month
rendering the Services.

C. Consultant covenants to use his reasonable best efforts to perform the
Services: (i) according to the requirements set forth herein, and (ii) in a
highly professional and workmanlike manner. Consultant acknowledges that the
quality of the Services performed hereunder is a matter of prime importance.

D. Consultant shall provide the Services at the direction of the President &
Chief Executive Officer of the Company, or his designee, and shall not make any
disclosures or representations to third parties concerning Company, its
operations and business activities or the Services Consultant is providing
Company, except as specifically set forth hereunder.

II. COMPENSATION.

In consideration for all the Services performed by Consultant hereunder, Company
agrees to pay Consultant and Consultant accepts a fee of Two Hundred and Fifty
Thousand Dollars ($250,000.00) per year for the Term of this Agreement, payable
on a semi-monthly basis beginning, with the first payment to be issued on or
about January 13, 2006 and the last payment to be issued on or about January 15,
2008. Except as specified below, in no event shall the aggregate amount payable
to Consultant for Services rendered hereunder exceed the amount set forth above.
Any and all payments to Consultant which exceed the aforementioned aggregate
amount shall be specified in an addendum to this Agreement or separate agreement
executed by both Parties.



--------------------------------------------------------------------------------

III. TERM/ TERMINATION.

A. This Agreement shall be effective as of January 1, 2006 and continue through
December 31, 2007.

B. Consultant may terminate this Agreement with or without cause at any time
prior to the expiration of the Term hereof by providing Company with at least
thirty (30) days advance written notice. If such termination is without cause,
Company shall be obligated to pay Consultant only those fees due and owing to
Consultant as of the effective date of termination.

C. Company may terminate this Agreement with or with or without cause at any
time prior to its expiration of the Term hereof by providing Consultant with at
least thirty (30) days advance written notice. If such termination is without
cause, Company shall be obligated to pay Consultant a lump sum equal to the
remaining balance that would have otherwise been paid to Consultant through the
end of the Term pursuant to Section II above. Such lump sum will be paid to
Consultant within thirty (30) days following the effective date of termination.

IV. REIMBURSEMENT OF EXPENSES

Company shall reimburse Consultant for reasonable and verifiable travel and mail
charges, including regular, overnight and express mail, incurred by Consultant
in performing any of the Services under this Agreement, provided that such
expenses are authorized by the President & Chief Executive Officer of the
Company, or his designee, before the expenses are incurred. Company shall
reimburse Consultant upon receipt of satisfactory documentation evidencing such
expenses. All other expenses incurred by Consultant shall be borne solely by
Consultant.

V. REPRESENTATIONS AND WARRANTIES.

A. Each party represents and warrants to the other:

 

  1. that it has full legal right, power and authority to enter into and perform
its obligations hereunder;

 

  2. that it has not entered into, nor will it enter into, any contract or other
agreement which would conflict with, prohibit or interfere with the full
performance of its obligations hereunder or with the full enjoyment by the other
party of the rights granted herein; and

 

  3. that Company shall not be obligated to make any payments or to pay any
other consideration to Consultant or to any third party, except as expressly
specified in this Agreement.

B. Consultant represents that he is authorized to and possesses all of the
necessary skills, licenses and certifications, if any, to perform the Services
required hereunder.



--------------------------------------------------------------------------------

VI. INDEMNIFICATION/LIMITATION OF LIABILITY.

A. Consultant will at all times indemnify, defend and hold harmless Company
(including its parents, subsidiaries and affiliates, and the officers,
directors, shareholders, employees and agents thereof) its successors and
assigns from and against any and all claims, damages, liabilities, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
judgments, resulting from or arising out of or in any way related to:
(i) actions of the Consultant not approved or authorized by Company, or
otherwise outside the scope of this Agreement, (ii) any breach or
misrepresentation by Consultant of any representation, warranty or agreement
made herein, or (iii) Consultant’s gross negligence, willful misconduct, or
fraudulent behavior.

B. Company will at all times indemnify, defend and hold harmless Consultant from
and against any and all claims, damages, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and judgments,
resulting from or arising out of or in any way related to the Services rendered
by Consultant under this Agreement, so long as Consultant acted in good faith
and the actions of the Consultant were within those contemplated under this
Agreement.

C. Notwithstanding anything to the contrary contained herein, Company shall not
under any circumstances be liable for consequential, incidental, punitive,
special, exemplary or indirect damages, or lost profits in connection with
claims made by any party, regardless of the form of action, or whether in
contract or tort.

VII. RELATIONSHIP OF THE PARTIES.

A. The parties agree and acknowledge that (i) Consultant shall perform the
Services hereunder as an independent contractor, and not as an employee of
Company for purposes of Section 3121 of the Internal Revenue Code of 1986, as
amended, and all corresponding provisions in the laws of any state or other
jurisdiction, and (ii) Company and Consultant are not, and shall not be
construed as, joint venturers, partners, agents or employees of each other.

B. Neither party shall have the power to legally bind or obligate the other
party except as specifically set forth in this Agreement. There shall be no
liability on the part of one party hereto for debts incurred by the other unless
agreed to in writing by an authorized representative of each party.

VIII. ASSIGNMENT.

Company may sell, transfer, assign, or otherwise dispose of its rights under
this Agreement, in whole or in part, including, without limitation, the Services
of Consultant in any or all capacities set forth herein, to any person, entity,
firm, or corporation. In the event of such a sale, transfer or disposition,
Consultant shall continue to perform its duties hereunder according to the terms
hereof for such buyer, assignee or transferee. As a service contract premised on
the specialized expertise of Consultant, Consultant shall neither assign nor
delegate any rights or duties arising under this Agreement without Company’s
prior written consent.



--------------------------------------------------------------------------------

IX. CONFIDENTIALITY AND NONCOMPETITION.

A. Consultant agrees that Consultant will keep strictly confidential and will
not disclose the subject and terms of this Agreement to anyone without the prior
written consent of Company, except to his attorney or tax or financial advisor,
each of whom shall be subject to this confidentiality provision.

B. Consultant acknowledges and agrees that in the course of his providing the
Services under this Agreement, Consultant may have access to and become
acquainted with “Confidential Information,” as defined below, concerning Company
and its business and operations, and may be provided with unique access to
Company’s business affiliates/partners, customers, business strategies,
financial and technical information, suppliers, and other confidential business
information not generally known to the public. In consideration of the
compensation set forth in Section II of this Agreement, Consultant hereby agrees
that Consultant shall not misuse, misappropriate, or disclose such information,
directly or indirectly, to any other person, or use such information in any way
except for the contemplated purposes provided herein, as authorized in writing
by Company or as may be required under applicable law. Furthermore, Consultant
agrees that it will not make use for Consultant’s own benefit or for the benefit
of any person, firm, business or entity (other than Company and related
entities) of any “Confidential Information” or knowledge, business
affiliate/partner lists, customer lists or any other data of or pertaining to
Company or related entities, its business or financial affairs or its services
not generally known within Company or related entities’ trade and which may be
acquired by Consultant at any time during the term of the Agreement with
Company. Consultant shall not communicate or divulge any such “Confidential
Information,” knowledge, business affiliate/partner lists, customer lists, or
other data to any person, firm, business or entity other than Company or
persons, firms, or entities designated by Company in writing. “Confidential
Information” means proprietary commercial information not generally known within
Company’s trade or its related entities’ business operations, products,
services, personnel and organization, including information relating to business
affiliates/partners, customers, research, development, accounting, marketing,
applications, selling, servicing, finance, business systems, computer systems,
software, software systems, and techniques and also including all information
disclosed to Consultant, or to which Consultant had access at any time during
its employment, which Company has a reasonable basis to believe to be
“Confidential Information” or which is treated by Company and/or its related
entities as being confidential information. Consultant shall, upon request,
return to Company any and all documented Confidential Information (and copies
thereof) provided by Company, including written summaries of such Confidential
Information created by Consultant.

C. Consultant acknowledges and agrees that he shall neither directly nor
indirectly disclose to any third party the Confidential Information disclosed by
Company hereunder or any portion thereof, nor permit any third party to have
access to such Confidential Information, nor use such Confidential Information
for any purpose other than to provide the Services to Company.

D. Consultant shall not, during and for the period of 180 days following the
expiration hereof, become employed by or provide consultant services to a
competitor of the Company without first seeking and obtaining the written
approval of the Company.

E. Consultant understands and agrees that a breach of any of the terms or
conditions of this Section IX will require Consultant to immediately repay any
and all payments made to him by Company pursuant to this Agreement and forfeit
any future payments under this Agreement. Company reserves all of its rights to
pursue all other appropriate remedies to which it is entitled under the law.



--------------------------------------------------------------------------------

X. SEVERABILITY.

In the event any provision of this Agreement shall be determined by a court of
competent jurisdiction to be prohibited, invalid or ineffective, the same shall
not affect or invalidate the remainder of this Agreement, which may be enforced
accordingly.

XI. TAXES.

The parties agree that Company will not withhold on behalf of Consultant,
federal, state or local income or other taxes (including FICA), and that the
payment of same will be Consultant’s sole responsibility. Consultant is
responsible for paying for all fees, licenses and insurance that Consultant is
required to maintain throughout the term of this Agreement, as set forth by law.
Consultant recognizes and agrees that as an independent contractor, Consultant
is not entitled to collect workers’ compensation or unemployment insurance from
Company or its insurance carriers.

XII. BENEFITS.

The parties agree that Consultant is not entitled to any of the benefits
provided to employees at Company, including, but not limited to, participation
in Company ‘s retirement program, health or dental insurance program, stock
program, etc.

XIII. FORCE MAJEURE.

If the performance of this Agreement is prevented, suspended, or postponed
during the Term hereof by reason of any fire, casualty, lockout, labor strike,
riot, war, act of God, or by ordinance, law, order or decree of any legally
constituted authority, then in any such events, either party may elect to
terminate this Agreement and in such event, the parties will be released from
all further obligations whatsoever hereunder.

XIV. EXCLUSIVITY.

Consultant warrants that, during the Term of this Agreement, Consultant shall
not enter into any contractual arrangement or otherwise provide services similar
to the services provided herein, with any reasonable, potential or actual third
party transaction partner of Company known by Consultant or any third party
which is the subject of Consultant’s services herein, without informing Company
of such agreement or services.

XV. OWNERSHIP; WORK MADE FOR HIRE.

Consultant hereby agrees and acknowledges that any inventions, material or work
created or generated hereunder for Company shall belong exclusively to Company
and shall be deemed a “work-made-for-hire” as defined in the Copyright Act of
1976, as amended. To the extent that any such material is not a
“work-made-for-hire” within the meaning of such statute, Consultant hereby
grants, transfers and assigns all of its right, title and interest in and to
such inventions, material or work to Company throughout the world and in
perpetuity. Consultant agrees to execute all documents necessary to evidence
and/ or perfect these rights.



--------------------------------------------------------------------------------

XVI. NO WAIVER; AMENDMENTS.

Failure of either party to require strict performance of any of the provisions
hereof shall not waive or diminish that party’s right thereafter to demand
strict compliance with that provision or any other provision of this Agreement.
No waiver of any rights hereunder shall be effective unless expressed in
writing. No waiver of any right hereunder shall be effective to waive any other
rights. This Agreement may not be altered, modified or waived, in whole or in
part, except in a writing executed by Company and Consultant, which refers to
this Agreement.

XVII. NOTICES.

A. Any notice or other communication required or permitted hereunder shall be in
writing and sent by registered or certified mail, postage prepaid, or by telex,
to the parties at their respective addresses specified below or to such changed
address as either party shall have communicated to the other, in writing.

B. Any notices or communications to either party hereunder shall be deemed given
when placed in the United States mail or, if sent via a different courier, when
received by the party.

 

Notice to Company:   A.B. Cruz III, Esq.   Senior Vice President & General
Counsel   The E.W. Scripps Company   312 Walnut Street, Suite 2800   Cincinnati,
OH 45202   Fax: 513-977-5166 w/ copy to:   Ms. Jennifer Weber   Senior Vice
President, Human Resources   The E.W. Scripps Company   312 Walnut Street, Suite
2800   Cincinnati, OH 45202   Fax: 513-977-3720 To Consultant:   Mr. Paul Frank
Gardner   5435 Hobbit Road   Cincinnati, OH 45243

XVIII. DEFAULT.

In the event of Consultant’s failure or refusal to perform its obligations
hereunder, Company may, at its option and in addition to other remedies Company
may have in law or in equity, terminate this Agreement or demand that Consultant
refund a portion of the any advance payments made hereunder as of the effective
date of termination, based upon the number of hours expended by Consultant and
the work product generated hereunder.



--------------------------------------------------------------------------------

XIX. ENTIRE AGREEMENT.

A. This Agreement contains the complete and exclusive statement of the agreement
between the parties and supersedes all prior agreements, understandings,
communications and proposals, oral or written, between the parties relating to
the subject matter of this Agreement.

B. This Agreement may not be modified or amended except in writing executed by
Company and Consultant which refers to this Agreement.

XX. GOVERNING LAW.

This Agreement shall in all respects be interpreted, enforced and construed in
accordance with the laws of the State of Ohio, without regard to the applicable
conflict of laws principles thereof. The State of Ohio shall be the sole venue
for any legal action or suit relating to this Agreement, and Consultant consents
to jurisdiction in the State of Ohio waiving any claim of lack of jurisdiction
or forum inconvenience with respect to the State of Ohio.

XXI. REFERENCES.

For the purposes of this Agreement, the rights and protections herein granted
and all references to Company shall include its parents, subsidiaries and
affiliate companies.

XXII. BINDING NATURE.

This Agreement will not be binding on Company unless and until this Agreement
has been signed by Consultant and a fully executed Agreement has been returned
to Company.

XXIII. SURVIVAL.

The terms and conditions of Section V, “Representations and Warranties,” Section
VI, “Indemnification/Limitation of Liability,” Section IX, “Confidentiality and
Noncompetition,” and Section XV, “Ownership; Work-Made-For-Hire” shall survive
the expiration or early termination of this Agreement.

XXIV. COUNTERPARTS.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. This Agreement may be executed by manual or facsimile
signature, each of which shall be deemed an original.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement effective
as of the date first written above.

 

THE E.W. SCRIPPS COMPANY     PAUL FRANK GARDNER By:  

 

   

 

Its:  

 

    Date:  

 

Date:  

 

     